NONPRECEDENTIAL DISPOSITION
                                        To be cited only in accordance with
                                                Fed. R. App. P. 32.1



                   United States Court of Appeals
                                                    For the Seventh Circuit
                                                    Chicago, Illinois 60604

                                                  ArguedȱFebruaryȱ10,ȱ2010
                                                    DecidedȱJulyȱ6,ȱ2010

                                                              Before

                                           KENNETHȱF.ȱRIPPLE,ȱCircuitȱJudge

                                           DANIELȱA.ȱMANION,ȱCircuitȱJudge

                                           ANNȱCLAIREȱWILLIAMS,ȱCircuitȱJudge



Nos.ȱ09Ȭ1478,ȱ09Ȭ1979
UNITEDȱSTATESȱOFȱAMERICA,                                                AppealsȱfromȱtheȱUnitedȱStates
ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱPlaintiffȬAppellee,                        DistrictȱCourtȱforȱtheȱWestern
                                                                         DistrictȱofȱWisconsin.
ȱȱȱȱȱȱȱȱȱȱȱȱȱv.
                                                                         No.ȱ08ȬCRȬ100
MAXIMOȱPINEDAȬBUENAVENTURAȱand
EFRAINȱPINEDAȬBUENAVENTURA,                                              BarbaraȱB.ȱCrabb,
ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱDefendantsȬAppellants.               Judge.




                                                             OȱRȱDȱEȱR

    BrothersȱandȱcodefendantsȱMaximoȱandȱEfrainȱPinedaȬBuenaventuraȱeachȱpledȱguiltyȱto
conspiringȱtoȱpossessȱwithȱintentȱtoȱdistributeȱfiveȱkilogramsȱorȱmoreȱofȱcocaine,ȱinȱviolation
ofȱ21ȱU.S.C.ȱ§ȱ841(a)(1).ȱȱMaximoȱwasȱsentencedȱtoȱ210ȱmonths’ȱimprisonment,ȱandȱEfrainȱwas
sentencedȱtoȱ120ȱmonths.ȱȱBothȱnowȱappealȱtheirȱsentences,ȱarguingȱthatȱitȱwasȱerrorȱforȱthe
districtȱcourtȱtoȱapplyȱsentenceȱenhancementsȱbasedȱsolelyȱonȱfactsȱcontainedȱinȱtheirȱrespective
Nos.ȱ09Ȭ1478,ȱ09Ȭ1979                                                                          Pageȱ2

Presentenceȱ Investigationȱ Reportsȱ (“PSRs”),ȱ becauseȱ thoseȱ factsȱ wereȱ notȱ supportedȱ by
sufficientȱevidence.ȱȱBecauseȱMaximoȱandȱEfrainȱhaveȱwaivedȱthisȱargument,ȱandȱbecauseȱthe
districtȱcourtȱwasȱentitledȱtoȱrelyȱonȱuncontestedȱfactualȱfindingsȱinȱtheirȱPSRs,ȱweȱaffirmȱboth
sentences.

                                        I.ȱȱBACKGROUND

ȱȱȱMaximoȱandȱEfrainȱPinedaȬBuenaventuraȱwereȱleadersȱofȱaȱlargeȱcocaineȱtraffickingȱringȱin
JeffersonȱCounty,ȱWisconsin.ȱȱInȱJuneȱ2008,ȱfollowingȱanȱextensiveȱundercoverȱinvestigation
involvingȱconfidentialȱinformants,ȱcontrolledȱdrugȱpurchases,ȱandȱwiretaps,ȱsearchȱwarrants
wereȱ executedȱ atȱ Maximoȱ andȱ Efrain’sȱ residencesȱ asȱ wellȱ asȱ atȱ aȱ storageȱ lockerȱ rentedȱ by
Maximo.ȱȱȱAtȱMaximo’sȱresidence,ȱpoliceȱrecoveredȱcocaine,ȱaȱ.357ȱDesertȱEagleȱhandgun,ȱand
drugȱdistributionȱparaphernalia.ȱȱAtȱEfrain’sȱresidence,ȱpoliceȱrecoveredȱcocaine,ȱaȱ.22ȱcaliber
handgun,ȱammunition,ȱ$10,581ȱinȱU.S.ȱcurrency,ȱdrugȱdistributionȱparaphernalia,ȱandȱaȱkeyȱto
aȱ Chevroletȱ Blazerȱ ownedȱ byȱ Maximo.ȱ ȱ Inȱ theȱ storageȱ unit,ȱ policeȱ discoveredȱ Maximo’s
ChevroletȱBlazerȱinȱwhichȱ$59,000ȱinȱU.S.ȱcurrencyȱandȱ599ȱgramsȱofȱcocaineȱwereȱconcealed.
Drugs,ȱ money,ȱ andȱ otherȱ itemsȱ relatedȱ toȱ theȱ conspiracyȱ wereȱ alsoȱ foundȱ atȱ variousȱ other
locationsȱsearchedȱinȱconnectionȱwithȱtheȱinvestigation.ȱȱȱ

   Maximo,ȱ Efrain,ȱ andȱ numerousȱ coconspiratorsȱ —ȱ mostlyȱ lowerȬlevelȱ runnersȱ —ȱ were
indicted.ȱȱMaximoȱandȱEfrainȱeachȱpledȱguiltyȱtoȱoneȱcountȱofȱconspiringȱtoȱpossessȱwithȱintent
toȱdistributeȱfiveȱkilogramsȱorȱmoreȱofȱcocaine,ȱinȱviolationȱofȱ21ȱU.S.C.ȱ§ȱ841(a)(1).ȱȱMaximo
andȱEfrain’sȱPSRsȱinvolvedȱtheȱsameȱcalculations.ȱȱBothȱhadȱbaseȱoffenseȱlevelsȱofȱ32ȱbasedȱon
relevantȱconductȱinvolvingȱbetweenȱ5ȱandȱ15ȱkilogramsȱofȱcocaine,ȱperȱU.S.S.G.ȱ§ȱ2D1.1(c)(4).
EachȱPSRȱrecommendedȱtwoȱenhancements:ȱaȱtwoȬlevelȱincreaseȱbasedȱonȱtheȱfirearmsȱfound
atȱtheirȱrespectiveȱresidencesȱduringȱexecutionȱofȱtheȱsearchȱwarrantsȱperȱU.S.S.G.ȱ§ȱ2D1.1(b)(1),
andȱaȱfourȬlevelȱincreaseȱforȱplayingȱleader/organizerȱrolesȱinȱtheȱconspiracyȱperȱU.S.S.G.ȱ§
3B1.1(a),ȱresultingȱinȱanȱadjustedȱoffenseȱlevelȱofȱ38.1ȱȱAfterȱaȱthreeȬlevelȱdownwardȱadjustment
forȱacceptanceȱofȱresponsibilityȱpursuantȱtoȱU.S.SG.ȱ§ȱ3E1.1(a),ȱeachȱhadȱaȱtotalȱoffenseȱlevelȱof
35.ȱȱȱBothȱfacedȱaȱȱmandatoryȱstatutoryȱrangeȱofȱ10ȱyearsȱtoȱlife,ȱ21ȱU.S.Cȱ§ȱ841(b)(1)(A),ȱandȱthe
recommendedȱGuidelinesȱrangeȱforȱeachȱwasȱ168Ȭ210ȱmonths.

  BothȱMaximoȱandȱEfrainȱfiledȱwrittenȱobjectionsȱtoȱtheirȱrespectiveȱPSRs.ȱȱNeitherȱchallenged
theȱvalidityȱofȱtheȱfactsȱcontainedȱinȱtheȱPSRs,ȱbutȱinsteadȱchallengedȱtheȱlegalȱimportȱofȱthose




1
 Maximoȱwasȱdescribedȱasȱaȱ“leaderȱandȱorganizer”ȱofȱtheȱconspiracyȱfromȱlateȱ2006ȱthrough
Juneȱ 19,ȱ 2008,ȱ whoȱ actedȱ asȱ theȱ primaryȱ contactȱ personȱ forȱ manyȱ customersȱ andȱ directed
numerousȱrunnersȱinȱtheȱconspiracy.ȱȱEfrainȱwasȱdescribedȱasȱanotherȱ“leader”ȱwhoȱworked
withȱMaximo,ȱactedȱasȱaȱprimaryȱcontactȱforȱcustomersȱwhenȱMaximoȱtraveledȱtoȱMexico,ȱand
directedȱnumerousȱrunnersȱasȱwell.ȱȱ
Nos.ȱ09Ȭ1478,ȱ09Ȭ1979                                                                              Pageȱ3

factsȱtoȱtheȱenhancementsȱthatȱtheyȱfaced.2ȱAsȱtoȱtheȱ§ȱ3B1.1(a)ȱleader/organizerȱenhancements,
bothȱ Maximoȱ andȱ Efrainȱ arguedȱ thatȱ factsȱ demonstratedȱ thatȱ theyȱ wereȱ onlyȱ managersȱ or
supervisorsȱ ofȱ theȱ conspiracy,ȱ notȱ leaders.ȱ ȱ Asȱ toȱ theȱ §ȱ 2D1.1(b)(1)ȱ firearmȱ enhancement,
Maximoȱ arguedȱ thatȱ theȱ factsȱ containedȱ inȱ hisȱ PSRȱ didȱ notȱ demonstrateȱ thatȱ heȱ hadȱ any
knowledgeȱofȱorȱcontrolȱoverȱtheȱweaponȱfoundȱatȱhisȱresidence.ȱȱEfrainȱdidȱnotȱraiseȱany
objectionȱtoȱhisȱfirearmȱenhancementȱbasedȱonȱtheȱweaponȱfoundȱatȱhisȱresidence.ȱȱ

   Maximoȱwasȱsentencedȱfirst.ȱȱAskedȱatȱhisȱsentencingȱhearingȱwhetherȱheȱhadȱanyȱadditional
objectionsȱtoȱanythingȱcontainedȱinȱtheȱPSR,ȱMaximoȱansweredȱthatȱheȱdidȱnot,ȱbutȱdidȱsubmit
anȱaffidavitȱsettingȱforthȱadditionalȱfactsȱheȱhopedȱwouldȱmitigateȱagainstȱaȱfindingȱthatȱhe
possessedȱtheȱfirearmȱthatȱhadȱbeenȱfoundȱatȱhisȱresidence.ȱȱTheȱgovernmentȱalsoȱsubmitted
additionalȱfactsȱsupportingȱtheȱconclusionȱthatȱtheȱgunȱwasȱinȱfactȱMaximo’s.ȱȱMaximoȱthen
reiteratedȱhisȱargumentsȱthatȱneitherȱtheȱtwoȬlevelȱfirearmȱincreaseȱnorȱtheȱfourȬlevelȱorganizer
increaseȱwereȱwarranted.ȱTheȱcourtȱheardȱarguments,ȱoverruledȱtheȱobjections,ȱandȱfoundȱthat
bothȱenhancementsȱwereȱwarranted.ȱȱItȱthenȱtookȱintoȱconsiderationȱtheȱ18ȱU.S.C.ȱ§ȱ3553(a)
factorsȱandȱsentencedȱMaximoȱtoȱtheȱhighȱendȱofȱhisȱGuidelineȱrange,ȱ210ȱmonths.ȱ

  Efrainȱwasȱsentencedȱshortlyȱthereafter.ȱAskedȱatȱhisȱsentencingȱhearingȱwhetherȱheȱhadȱany
additionalȱobjectionsȱtoȱanythingȱcontainedȱinȱhisȱPSR,ȱEfrainȱstatedȱthatȱheȱdidȱnot.ȱȱTheȱjudge
heardȱ arguments,ȱ concludedȱ thatȱ theȱ leaderȱ andȱ weaponȱ enhancementsȱ wereȱ warranted,3
appliedȱtheȱ§ȱ3553(a)ȱfactors,ȱandȱsentencedȱEfrainȱtoȱtheȱmandatoryȬminimumȱ120ȱmonths,



2
 ȱEfrain,ȱforȱexample,ȱarguedȱthatȱ“[t]heȱfactsȱcontainedȱwithinȱtheȱPSRȱareȱinsufficient”ȱto
supportȱ aȱ findingȱ thatȱ heȱ wasȱ aȱ leaderȱ inȱ theȱ conspiracy,ȱ butȱ heȱ didȱ notȱ disputeȱ theȱ facts
themselves.ȱȱSimilarly,ȱMaximoȱarguedȱthatȱtheȱfactsȱinȱhisȱPSRȱwereȱlegallyȱinsufficientȱto
establishȱtheȱenhancementsȱheȱfaced,ȱbutȱheȱdidȱnotȱargueȱthatȱtheȱfactsȱthemselvesȱlacked
sufficientȱevidentiaryȱsupport.ȱȱ

3
 ȱInȱtheȱcourseȱofȱmakingȱtheȱfindingȱthatȱaȱleader/organizerȱenhancementȱwasȱwarrantedȱfor
Efrain,ȱtheȱdistrictȱcourtȱappearsȱtoȱhaveȱmistakenlyȱreferredȱtoȱtwoȱindividualsȱheȱdirectedȱin
aȱ relatedȱ caseȱ inȱ whichȱ heȱ wasȱ anȱ unindictedȱ namedȱ coconspirator.ȱ ȱ Thisȱ mistakeȱ was
inconsequential.ȱȱItȱisȱclearȱthatȱtheȱconspiracyȱinȱthisȱcaseȱinvolvedȱatȱleastȱfiveȱparticipants,
andȱotherȱfindingsȱtheȱjudgeȱmadeȱbasedȱonȱfactsȱinȱtheȱPSRȱindependentlyȱsupportedȱthe
conclusionȱthatȱEfrainȱwasȱanȱorganizerȱorȱleaderȱofȱthisȱconspiracyȱunderȱtheȱ§ȱ3B1.1(a)ȱfactors.
Seeȱ§ȱ3B1.1,ȱcmt.ȱn.4;ȱseeȱalsoȱUnitedȱStatesȱv.ȱWasz,ȱ450ȱF.3dȱ720,ȱ729ȱ(7thȱCir.ȱ2006)ȱ(“noȱoneȱof
[theȱ §ȱ 3B1.1]ȱ factorsȱ isȱ consideredȱ aȱ prerequisiteȱ toȱ theȱ enhancement”);ȱ cf.ȱ Unitedȱ Statesȱ v.
Diekemper,ȱ 604ȱ F.3dȱ 345,ȱ 353Ȭ54ȱ (7thȱ Cir.ȱ 2010)ȱ (headcountȱ notȱ necessaryȱ forȱ leadership
enhancementȱinȱanȱotherwiseȱextensiveȱconspiracy).ȱȱAndȱinȱanyȱevent,ȱtheȱenhancementȱdid
notȱaffectȱEfrain’sȱultimateȱsentenceȱ—heȱreceivedȱtheȱlowestȱpossibleȱstatutoryȱminimumȱterm
ofȱ120ȱmonths,ȱwellȱbelowȱhisȱrecommendedȱGuidelineȱrange.
Nos.ȱ09Ȭ1478,ȱ09Ȭ1979                                                                                Pageȱ4

whichȱwasȱbelowȱhisȱrecommendedȱGuidelineȱrange.4



                                            II.ȱȱȱȱANALYSIS

    MaximoȱandȱEfrainȱmakeȱtheȱsameȱargumentȱonȱappeal:ȱthatȱitȱwasȱerrorȱforȱtheȱdistrictȱcourt
toȱrelyȱonȱtheȱfactualȱfindingsȱsetȱforthȱinȱtheirȱPSRsȱinȱapplyingȱsentencingȱenhancements,
becauseȱthoseȱfindingsȱwereȱnot,ȱinȱtheirȱwords,ȱsupportedȱbyȱ“evidenceȱofȱrecord.”ȱȱBecause
neitherȱ Maximoȱ norȱ Efrainȱ madeȱ thisȱ argumentȱ toȱ theȱ districtȱ court,ȱ weȱ mustȱ determine
whetherȱtheȱargumentȱhasȱbeenȱwaivedȱorȱforfeitedȱonȱappeal.ȱȱSeeȱUnitedȱStatesȱv.ȱSpells,ȱ537
F.3dȱ 743,ȱ 747ȱ (7thȱ Cir.ȱ 2008).ȱ ȱ Waiverȱ isȱ anȱ intentional,ȱ strategicȱ decisionȱ notȱ toȱ assertȱ an
argumentȱandȱprecludesȱappellateȱreview;ȱforfeitureȱisȱanȱaccidentalȱorȱnegligentȱomissionȱand
permitsȱreviewȱforȱplainȱerror.ȱȱUnitedȱStatesȱv.ȱCanady,ȱ578ȱF.3dȱ665,ȱ669ȱ(7thȱCir.ȱ2009);ȱȱUnited
Statesȱv.ȱJaimesȬJaimes,ȱ406ȱF.3dȱ845,ȱ847ȱ(7thȱCir.ȱ2005).ȱȱ“Theȱlineȱbetweenȱwaiverȱandȱforfeiture
isȱ oftenȱ blurry,”ȱ andȱ theȱ distinctionȱ hingesȱ onȱ whetherȱ aȱ defendantȱ “chose,ȱ asȱ aȱ matterȱ of
strategy,ȱnotȱtoȱpresentȱanȱargument.”ȱȱUnitedȱStatesȱv.ȱGarcia,ȱ580ȱF.3dȱ528,ȱ541ȱ(7thȱCir.ȱ2009).
Toȱmakeȱthisȱdeterminationȱweȱmustȱdrawȱinferencesȱfromȱtheȱrecordȱandȱtheȱcircumstances.
Id.ȱatȱ542ȱ(inquiryȱrequiresȱsomeȱ“conjecture”ȱandȱ“divin[ing]ȱfromȱtheȱrecordȱanȱintentȱto
foregoȱanȱargument.”).

   TheȱgovernmentȱarguesȱthatȱMaximoȱandȱEfrainȱhaveȱwaivedȱtheȱargumentȱtheyȱmakeȱon
appeal,ȱandȱweȱagree.ȱȱMaximoȱandȱEfrain’sȱdecisionsȱnotȱtoȱchallengeȱtheȱfactsȱcontainedȱin
theirȱPSRsȱappearȱtoȱhaveȱbeenȱstrategicȱchoices,ȱnotȱmistakenȱomissions.ȱȱBothȱMaximoȱand
Efrainȱmadeȱconsciousȱdecisionsȱinȱtheȱdistrictȱcourtȱtoȱchallengeȱtheȱimportȱofȱtheȱfactsȱinȱtheir
PSRsȱtoȱtheȱsentencingȱenhancementsȱtheyȱfaced,ȱratherȱthanȱtoȱchallengeȱtheȱvalidityȱofȱthe
factsȱthemselvesȱinȱtheȱwayȱtheyȱnowȱdoȱonȱappeal.ȱȱSeeȱUnitedȱStatesȱv.ȱBrodie,ȱ507ȱF.3dȱ527,ȱ531
(7thȱCir.ȱ2007)ȱ(“[W]henȱtheȱdefendantȱselectsȱamongȱargumentsȱasȱaȱmatterȱofȱstrategy,ȱheȱalso
waivesȱthoseȱargumentȱheȱdecidedȱnotȱtoȱpresent.”);ȱUnitedȱStatesȱv.ȱKindle,ȱ453ȱF.3dȱ438,ȱ442
(7thȱCir.ȱ2006)ȱ(“Thereȱmayȱbeȱsoundȱstrategicȱreasonsȱwhyȱaȱcriminalȱdefendantȱwillȱelectȱto
pursueȱ oneȱ sentencingȱ argumentȱ whileȱ alsoȱ choosingȱ toȱ foregoȱ another,ȱ andȱ whenȱ the
defendantȱselectsȱasȱaȱmatterȱofȱstrategy,ȱheȱalsoȱwaivesȱthoseȱargumentsȱheȱdecidedȱnotȱto
present.”).ȱȱAdditionally,ȱatȱtheirȱrespectiveȱsentencingȱhearings,ȱbothȱMaximoȱandȱEfrainȱwere
askedȱifȱtheyȱhadȱfurtherȱobjectionsȱtoȱtheirȱPSRs,ȱandȱeachȱstatedȱonȱtheȱrecordȱthatȱheȱdidȱnot.
SeeȱGarcia,ȱ580ȱF.3dȱatȱ542ȱ(findingȱwaiverȱwhereȱdefendantȱstatedȱheȱhadȱnoȱfurtherȱobjections
toȱPSR);ȱBrodie,ȱ507ȱF.3dȱatȱ532ȱ(same);ȱUnitedȱStatesȱv.ȱStaples,ȱ202ȱF.3dȱ992,ȱ995ȱ(7thȱCir.ȱ2000)
(same).ȱȱWhileȱaȱdefendant’sȱstatementȱthatȱheȱhasȱnoȱfurtherȱobjectionsȱdoesȱnotȱautomatically



4
 TheȱGovernmentȱstatedȱatȱoralȱargumentȱthatȱtheȱdisparityȱbetweenȱMaximoȱandȱEfrain’s
sentencesȱwasȱdueȱtoȱaȱU.S.S.G.ȱ§ȱ5K1.1ȱsubstantialȱassistanceȱmotionȱthatȱwasȱfiledȱonȱbehalf
ofȱEfrain.ȱȱ
Nos.ȱ09Ȭ1478,ȱ09Ȭ1979                                                                                Pageȱ5

constituteȱaȱwaiverȱofȱanyȱlaterȱargumentȱrelatedȱtoȱtheȱPSR,ȱseeȱJaimesȬJaimes,ȱ406ȱF.3dȱatȱ848,
hereȱ theȱ defendants’ȱ statementsȱ toȱ thatȱ effectȱ doȱ supportȱ aȱ findingȱ ofȱ waiverȱ givenȱ the
circumstances.ȱȱȱMaximoȱandȱEfrainȱcouldȱhaveȱadvancedȱtheȱfundamentalȱobjectionȱtoȱtheir
PSRsȱthatȱtheyȱnowȱbothȱmakeȱ—ȱthatȱfindingsȱinȱaȱPSRȱshouldȱbeȱsupportedȱby,ȱinȱtheirȱterms,
“evidenceȱofȱrecord”ȱ—ȱbutȱbothȱlawyersȱchoseȱinsteadȱtoȱreiterateȱandȱelaborateȱonȱtheȱspecific
argumentsȱtheyȱhadȱmadeȱinȱtheirȱwrittenȱobjections.5ȱȱTheȱconclusionȱthatȱtheseȱchoicesȱwere
strategic,ȱandȱnotȱnegligent,ȱisȱbuttressedȱbyȱtheȱfactȱthatȱbothȱMaximoȱandȱEfrainȱwereȱpoised
toȱbenefitȱfromȱdownwardȱadjustmentsȱforȱacceptanceȱofȱresponsibility,ȱandȱchallengingȱthe
validityȱofȱtheȱfactsȱinȱtheirȱPSRsȱcouldȱhaveȱputȱthoseȱadjustmentsȱinȱjeopardy.ȱȱSeeȱUnited
Statesȱ v.ȱ Salem,ȱ 597ȱ F.3dȱ 877,ȱ 890ȱ (7thȱ Cir.ȱ 2010)ȱ ȱ (waiverȱ whereȱ defendantȱ madeȱ apparent
strategicȱchoiceȱnotȱtoȱdisputeȱrelevantȱconductȱinȱPSRȱwhenȱdoingȱsoȱmightȱhaveȱjeopardized
reductionȱforȱacceptanceȱofȱresponsibility);ȱseeȱalsoȱUnitedȱStatesȱv.ȱRosenberg,ȱ585ȱF.3dȱ355,ȱ358
(7thȱCir.ȱ2009)ȱ(same).ȱȱWeȱfindȱthatȱMaximoȱandȱEfrainȱhaveȱwaivedȱtheirȱchallengeȱtoȱthe
accuracyȱorȱvalidityȱofȱtheȱfactualȱfindingsȱcontainedȱinȱtheirȱrespectiveȱPSRs.

   Evenȱifȱweȱwereȱtoȱfindȱthatȱtheȱargumentȱwasȱmerelyȱforfeited,ȱMaximoȱandȱEfrainȱstill
couldȱ notȱ prevail.ȱ ȱ Itȱ wasȱ notȱ errorȱ forȱ theȱ districtȱ courtȱ toȱ relyȱ onȱ factsȱ inȱ theȱ PSRȱ in
determiningȱMaximoȱandȱEfrain’sȱsentences.ȱȱEvidentiaryȱstandardsȱatȱsentencingȱareȱnotȱas
stringentȱasȱthoseȱatȱtrial,ȱseeȱUnitedȱStatesȱv.ȱTaylor,ȱ72ȱF.3dȱ533,ȱ543ȱ(7thȱCir.ȱ1995),ȱandȱa
districtȱcourtȱmayȱrelyȱonȱfactsȱinȱtheȱPSRȱatȱsentencingȱsoȱlongȱasȱtheyȱareȱbasedȱonȱsufficiently
reliableȱinformation.ȱȱSeeȱUnitedȱStatesȱv.ȱAre,ȱ590ȱF.3dȱ499,ȱ521ȱ(7thȱCir.ȱ2009)ȱ(“Inȱdetermining
whetherȱ aȱ defendantȱ isȱ anȱ organizerȱ orȱ leader,ȱ theȱ districtȱ courtȱ needȱ notȱ relyȱ solelyȱ on
admissibleȱevidence.”);ȱUnitedȱStatesȱv.ȱArtley,ȱ489ȱF.3dȱ813,ȱ821ȱ(7thȱCir.ȱ2007);ȱseeȱalsoȱU.S.S.G.
§ȱ6A1.3.ȱȱItȱisȱtheȱdefendant’sȱburdenȱtoȱshowȱthatȱtheȱPSRȱisȱinaccurateȱorȱunreliable.ȱȱUnited
Statesȱv.ȱTurner,ȱ604ȱF.3dȱ381,ȱ385ȱ(7thȱCir.ȱ2010).ȱȱAndȱ“whenȱaȱdefendantȱhasȱfailedȱtoȱproduce
anyȱevidenceȱcallingȱtheȱreport’sȱaccuracyȱintoȱquestion,ȱaȱdistrictȱcourtȱmayȱrelyȱentirelyȱon
theȱPSR.”ȱȱTaylor,ȱ72ȱF.3dȱatȱ547.ȱȱHere,ȱMaximoȱandȱEfrain’sȱPSRsȱsetȱforthȱfactsȱrelevantȱtoȱthe
sentenceȱenhancementsȱtheyȱfaced:ȱMaximo’sȱPSRȱcontainedȱfactsȱshowingȱthatȱheȱwasȱatȱthe
topȱofȱtheȱconspiracy’sȱhierarchyȱandȱthatȱaȱfirearmȱwasȱfoundȱnextȱtoȱcocaineȱinȱaȱclosetȱinȱhis
residence;ȱEfrain’sȱPSRȱcontainedȱfactsȱshowingȱthatȱheȱhadȱarrangedȱtoȱbuyȱcocaineȱfrom
suppliers,ȱhadȱaȱnumberȱofȱcoconspiratorsȱworkingȱunderȱhim,ȱandȱhadȱaȱfirearmȱinȱhisȱhome.
Maximoȱ andȱ Efrainȱ filedȱ objectionsȱ challengingȱ theȱ significanceȱ ofȱ theseȱ factsȱ toȱ the
enhancementsȱtheyȱfaced,ȱbutȱneitherȱadvancedȱanyȱwholesaleȱobjectionȱtoȱtheȱfundamental
reliabilityȱofȱtheseȱfactsȱinȱtheȱwayȱtheyȱnowȱdoȱonȱappeal.ȱȱȱAndȱMaximo,ȱforȱhisȱpart,ȱsupplied
additionalȱfactsȱtoȱtheȱcourtȱrelevantȱtoȱhisȱgunȱenhancement,ȱwhichȱtheȱdistrictȱjudgeȱtookȱinto


5
 ȱMaximo’sȱsubmissionȱofȱanȱaffidavitȱatȱhisȱsentencingȱhearingȱpresentingȱadditionalȱfacts
relatedȱtoȱhisȱ§ȱ2D1.1(b)(1)ȱenhancementȱfurtherȱsupportsȱtheȱfindingȱofȱwaiver.ȱȱThisȱaffidavit
indicatesȱaȱconsciousȱchoiceȱtoȱsupplementȱtheȱfactsȱinȱtheȱPSRȱratherȱthanȱtoȱchallengeȱtheir
evidentiaryȱbasisȱinȱtheȱwayȱheȱnowȱdoes.ȱ
Nos.ȱ09Ȭ1478,ȱ09Ȭ1979                                                                      Pageȱ6

considerationȱinȱadditionȱtoȱthoseȱinȱhisȱPSRȱbeforeȱrulingȱ(thusȱMaximo’sȱcontentionȱthatȱthe
districtȱjudgeȱbasedȱherȱfindingsȱ“solely”ȱonȱclaimsȱinȱhisȱPSRȱisȱnotȱaccurate).ȱȱItȱwasȱproper
forȱtheȱdistrictȱcourtȱtoȱrelyȱonȱfactsȱinȱtheȱdefendants’ȱrespectiveȱPSRsȱinȱdeterminingȱtheir
sentences.ȱȱȱSeeȱTurner,ȱ604ȱF.3dȱatȱ385;ȱArtley,ȱ489ȱF.3dȱatȱ821.

   Theȱdefendants’ȱbriefsȱbothȱciteȱaȱsingleȱcase,ȱUnitedȱStatesȱv.ȱHudson,ȱ129ȱF.3dȱ994,ȱ995ȱ(8th
Cir.ȱ1997),ȱtoȱsupportȱtheirȱargument.ȱȱThere,ȱtheȱEighthȱCircuitȱheldȱthatȱaȱdistrictȱcourt’s
relianceȱonȱaȱPSR’sȱfindingȱthatȱtheȱdefendantȱhadȱpossessedȱaȱfirearm,ȱwithoutȱanyȱadditional
evidence,ȱwasȱclearlyȱerroneous.ȱȱId.ȱȱEvenȱitȱwereȱaȱcontrollingȱcaseȱinȱthisȱcircuit,ȱHudsonȱis
noȱhelpȱtoȱtheȱdefendantsȱbecauseȱitȱisȱinapplicable.ȱȱInȱHudson,ȱtheȱdefendantȱactuallyȱobjected
toȱtheȱPSR’sȱfactualȱassertionȱthatȱaȱgunȱhadȱbeenȱfoundȱinȱherȱautomobile.ȱȱId.ȱatȱ994.ȱȱȱHere,
asȱhasȱbeenȱdiscussed,ȱneitherȱdefendantȱmadeȱanyȱequivalentȱobjectionȱtoȱtheȱfactualȱfindings
inȱtheirȱrespectiveȱPSRs.



                                      III.ȱȱCONCLUSION

  Theȱdefendants’ȱsentencesȱareȱAFFIRMED.